On Motion for Rehearing.
We recognize the rule of decisions cited in this motion by appellee that the time fixed within which a contract is to be performed may be waived by the party in whose favor the same is made, even though the time limit is of the essence of the contract. 10 Tex. Jurisprudence, p. 427, § 245, and p. 428, § 246, and many authorities there cited.
The pleading of the plaintiff in reply to defendant’s answer that the well was not finished by October 10, 1930, was in general terms both a plea of waiver and estoppel. In order to sustain the plea of estoppel, it would have been necessary for the jury to find that the plaintiff was induced to continue the drilling of the well after the time limit had expired by some representations made to him by the defendant and upon which a person of ordinary prudence would have relied, and that but for such inducement plaintiff could and would have finished the well on or before October 10,1930, which would have been in direct conflict with his pleading and evidence that by reason of the drouth it was impossible for him to finish it within that' period. That issue of estoppel was not submitted to the jury. The only finding made by the jury pertinent to the defense indicated above was that the defendant by the acts and conduct of its officers evidenced an intention not to insist upon the completion of the well by October 10, 1930, but with no finding when or how that intention was evidenced. In order to show waiver as distinguished from estoppel, it would be necessary to prove some act on the" part of defendant after October 10, 1930, indicating that he waived the right he then had to defeat plaintiff’s demand for the contract price by reason of his failure to finish the well by October 10, 1930. Even a parol agreement by defendant prior to that date to release plaintiff from his written contract to finish the well on or before that date would not have been effective, unless supported by *590some additional consideration. Equitable Life Assurance Soc. v. Ellis, 105 Tex. 526, 147 S. W. 1152, 152 S. W. 625.
Accordingly, there is no merit in appel-lee’s contention that the judgment should have been affirmed because the finding of the jury referred to sustained his plea of waiver.
Motion for rehearing is overruled.